Citation Nr: 0604796	
Decision Date: 02/21/06    Archive Date: 02/28/06

DOCKET NO.  99-03 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for an eye disorder.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for coronary artery disease.

3.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran retired in 1966 after more than two decades of 
active duty.  He died in May 2005. 

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of 1998 and 2000 rating decisions of the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal was perfected as 
to the three issues listed above and denial of service 
connection for chronic pharyngitis, claimed as tonsillitis 
and throat problems.  Service connection was granted for 
chronic pharyngitis in a September 2001 rating decision after 
perfection of appeal, and the veteran did not express 
disagreement with the RO's initial noncompensable evaluation 
assigned therefor.    

In December 2000, the Board remanded the TDIU claim for 
further evidentiary development.  Subsequently, the Board 
obtained expert medical evidence with respect to the service 
connection claims.    

The veteran and his wife testified at a Board hearing in 
October 2000.


FINDING OF FACT

The veteran retired in 1966 after more than twenty years of 
active service, and died in May 2005.  




CONCLUSION OF LAW

In light of the veteran's death, the Board has no 
jurisdiction to adjudicate the merits of the claims pending 
Board review.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
20.1302 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Regrettably, the veteran passed away while his appeal was 
pending.  As a matter of law, the death of a veteran with an 
appeal pending before the Board or the Court extinguishes the 
appeal.  The appeal as to the three issues listed on the 
title page of this decision is now moot by virtue of the 
veteran's death and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2005); Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 46-49 
(1994).  

In dismissing this appeal, the Board intimates no opinion as 
to the merits of this appeal or as to any derivative claim 
which may be filed by the veteran's survivor.  See 38 C.F.R. 
§ 20.1106 (2005).


ORDER

The appeal on the issues of entitlement to TDIU, service 
connection for an eye disorder, and on whether new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for coronary artery disease 
is dismissed for lack of jurisdiction.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


